Name: Commission Regulation (EEC) No 466/82 of 26 February 1982 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/38 Official Journal of the European Communities 27. 2. 82 COMMISSION REGULATION (EEC) No 466/82 of 26 February 1982 fixing the aid for cotton quotations which cannot be regarded as representative of the real market trend ; Whereas for the 1981 /82 marketing year the offers and quotations are increased by those customs duties applied in Greece when importing from other Member States ; Whereas the necessary adjustments must be made in cases where the offers ana quotations recorded do not satisfy the requirements indicated above ; Whereas, under Article 4 (4) of Regulation (EEC) No 2169/81 , if there are no suitable offers or quotations for determining the world market price for cotton seed, this price is to be established on the basis of the value of the products obtained from the processing of those seeds, less the cost of crushing ; whereas this value is determined in accordance with Article 4 of Regulation (EEC) No 2183/81 ; Whereas, if the subsidy system is to operate normally, subsidies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the aid must be fixed once a month, and in such a way that it can be applied from the first day of the month following the date of fixing ; whereas it may be altered between fixings ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the aid for cotton should be as set out in this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), and in particular Article 5 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 of Regulation (EEC) No 2169/81 , aid must be granted for unginned cotton harvested in the Community when the world market price for unginned cotton is below the guide price ; Whereas the aid is equal to the difference between these two prices ; Whereas the guide price for the 1981 /82 marketing year was fixed by Regulation (EEC) No 2168/81 (2); Whereas the world market price for unginned cotton is determined periodically on the basis of the world market prices recorded for ginned cotton and cotton seed, taking into account the estimated yield of the Community harvest in cotton seed and in ginned cotton and also the net cost of ginning ; Whereas the world market price for ginned cotton and cotton seed is determined in accordance with Article 4 of Regulation (EEC) No 2169/81 ; Whereas, if the world market price for unginned cotton cannot be determined as described above, this price shall be established on the basis of the most recent price determined ; Whereas the above values are established on the basis of the prices determined in accordance with Articles 2, 3 and 4 of Commission Regulation (EEC) No 2183/81 of 30 July 1981 laying down rules implementing the system of aid for cotton (3) ; whereas the world market price is determined on the basis of the most favourable offers and quotations recorded, excluding offers and HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 31-350 ECU per 100 kilograms . Article 2 (') OJ No L 211 , 31 . 7. 1981 , p . 2. 0 OJ No L 211 , 31 . 7 . 1981 , p. 1 . (3 OJ No L 211 , 31 . 7. 1971 , p. 35. This Regulation shall enter into force on 1 March 1982. 27. 2. 82 Official Journal of the European Communities No L 56 39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1982. For the Commission Poul DALSAGER Member of the Commission